       Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

VERONICA RAMIREZ, INDIVIDUALLY,§
AND AS REPRESENTATIVE OF THE    §
ESTATE OF MARTIN GOMEZ          §
ARELLANO, AND AS NEXT FRIEND    §
OF AXEL ADRIAN GOMEZ, A MINOR., §
     Plaintiff,                 §
                                §
v.                              §                              Civil Action No. 2:18-cv-00446
                                §
RIGOBERTO POMPA GARCIA,         §
GREGORIO VALDEZ AND             §
JUAN ENRIQUE ESCOBEDO MORENO, §
UNITED STATES OF AMERICA, AND §
PACCAR                          §
     Defendants.                §


    REPLY TO RESPONSE IN OPPOSITION TO MOTION TO DISMISS ALL CLAIMS
     AGAINST UNITED STATES IN THE FIRST AMENDED COMPLAINT FILED BY
    PLAINTIFF VERONICA RAMIREZ, INDIVIDUALLY, AND AS REPRESENTATIVE
     OF THE ESTATE OF MARTIN GOMEZ ARELLANO, AND AS NEXT FRIEND OF
                       AXEL ADRIAN GOMEZ, A MINOR


         COMES NOW, Defendant United States of America (“United States”), by and through

Ryan K. Patrick, United States Attorney for the Southern District of Texas, and files this reply to

the response in opposition to the United States’ motion for dismissal of all claims brought against

the United States by Veronica Ramirez, individually, and as representative of the estate of Martin

Gomez Arellano, and as next friend of Axel Adrian Gomez, a minor (hereinafter “Ramirez”). 1




1
  The United States currently has two other motions to dismiss pending before this Court in the instant litigation. On
December 20, 2018, the United States filed a motion to dismiss the third-party petition brought by Juan Enrique
Escobedo Moreno. (Dkt. 7.) Mr. Escobedo Moreno did not file a response in opposition to the United States’ motion,
which remains pending before this Court and is ripe for a decision. On May 31, 2019, the United States filed a motion
to dismiss the claims filed by Blanca Gomez Arellano, individually and as representative of the estate of Martin Gomez
Arellano. (Dkt. 22.) Blanca Gomez Arellano filed a response in opposition on June 21, 2019. (Dkt. 31.) The United
States will be replying to that response brief in a separate filing.

                                                          1
      Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 2 of 8




        In Ramirez’s response, she reconstrues her pleaded claims in an attempt to establish

jurisdiction over a claim against the United States under the Federal Tort Claims Act (FTCA).

Specifically, Ramirez makes various arguments, as summarized below, in an attempt to overcome

the jurisdictional bar provided by the customs-duty exception under 28 U.S.C. § 2680(c).

        Ramirez first asserts that the customs-duty exception is inapplicable because “the claims

brought by the Plaintiffs arise after the search was conducted and away from the checkpoint” given

that “Martin Gomez Arellano was trapped in the Kenworth truck in a storage yard away from the actual

checkpoint and for days after the checkpoint search had concluded.” (Dkt. 24 at 4.)

        Second, Ramirez argues that customs-duty exception only applies to “detentions” as opposed

to “seizures,” therefore precluding application of the jurisdictional bar since Border Patrol agents

ultimately seized the tractor-trailer for forfeiture following the initial detention.

        Third, Ramirez claims that § 2680(c) applies to goods, merchandise, or other property but

does not preclude intentional tort claims seeking redress for harms committed against persons.

        Fourth, Ramirez claims § 2680(c)’s bar does not apply to her lawsuit as she falls within the

exception under § 2680(c)(1)-(4).

I.      Ramirez wrongly asserts that her claims arise after the search are therefore not
        subject to the jurisdictional bar under 28 U.S.C. §2680(c).

        Ramirez’s principal argument, that the “present claims arose after the search and away

from the checkpoint, and are therefore not subject to the custom duty exception in §2680(c),” (Dkt.

24 at 4), is wrong.

        As the United States noted in its motion to dismiss, courts have interpreted 28 U.S.C. §

2680(c) broadly to encompass any activity “remotely related to [an officer’s] official duties.”

Capozzoli v. Tracey, 663 F.2d 654, 658 (5th Cir. 1981). (Dkt. 16 at 7) (citing numerous cases).




                                                     2
      Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 3 of 8



        The allegations pleaded in Ramirez’s amended complaint clearly fall within this

jurisdictional bar. Ramirez’s amended complaint repeatedly alleges tortious conduct arising from

“DHS employees negligently fail[ing] to conduct a search, inspection and inventory of the tractor-

trailer and its closed containers.” (Dkt. 14 at ¶ 21.) Numerous other paragraphs in Ramirez’s

amended complaint make this same point—that the alleged tortious conduct arises from Border

Patrol’s search of the tractor-trailer. (See, e.g., Dkt. 14 at ¶¶ 24, 25, 28, 31, 34, 44, 45, 46, 54, 56,

62, 63, 64, 71, 72.)

        In Ramirez’s response brief she alleges for the first time that “Martin Gomez Arellano was

trapped in the Kenworth truck in a storage yard away from the actual checkpoint and for days after the

checkpoint search had concluded.” (Dkt. 24 at 4.) But even if this allegation was pleaded and plausible,

it only confirms the application of § 2680(c). As the Supreme Court has recognized, § 2680(c) covers

“any claim ‘arising out of’ the detention of goods, and includes a claim resulting from negligent

handling or storage of detained property.” Kosak v. United States, 465 U.S. 848, 854 (1984). Indeed,

the contention advanced and rejected by the Supreme Court in Kosak was that § 2680(c) should not

apply to “the negligent . . . destruction of property while it is in the possession of the customs service.”

Id. at 1523. Thus, to the extent Plaintiff is arguing that § 2680(c) only applies at the time the vehicle

is initially seized for detention, and not the acts that flow from the initial detention, the argument is

without merit. See Halverson, 972 F.2d 654, 656 (5th Cir. 1992) (“The Supreme Court has

interpreted § 2680(c) to cover not only damages occurring in the act of detention itself, but also

those flowing from the detention, such as the negligent storing of antiques or art objects.”); Metz

v. United States, 788 F.2d 1528, 1533 (11th Cir. 1986) (recognizing that section 2680(c) “sweeps

within the exception all injuries associated in any way with the detention of goods.”) (internal

quotation marks omitted).




                                                     3
      Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 4 of 8



        Ramirez’s citation to Davila v. United States, 713 F.3d 248 (5th Cir. 2013), to support her

argument against application of § 2680(c) is unavailing. In Davila, the plaintiff and his son were

waiting at a checkpoint while agents searched their vehicle. Id. at 253. Frustrated with the length

of the wait, the son got into the vehicle and drove away, thus terminating the detention of the

property—namely, the vehicle. Id. The tortious conduct in that case did not occur in connection

with the detention/seizure of the vehicle at the checkpoint. Rather, as the Davila court explained,

the tortious conduct arose two hours later after the vehicle was pursued and stopped by local police

officers:

        After the two hours lapsed, Tocho left in the vehicle, leaving Davila and Mata
        behind at the inspection site, and was pursued and caught by Brewster County
        officers. The intentional tort against Davila occurred only after Tocho had left the
        checkpoint in the vehicle. The false imprisonment claim arose out of the officers'
        arrest and detention of Davila in a county jail, located away from the checkpoint.
        No contraband had been found in the vehicle, the search had long since ended, and
        Tocho had been caught by the time that Davila was arrested and detained.

Id. at 256.

        Thus, the court in Davila made clear that claims “unrelated to the vehicle or the detention

thereof” do not fall within § 2680(c). Unlike in Davila, here Ramirez alleges that the tortious

conduct arose directly from the seizure and detention of the tractor-trailer. (Dkt. 14 at ¶ 45 (“DHS

officers breached the duty they owed to Mr. Gomez Arellano when they violated a mandatory,

non-discretionary duty by failing to thoroughly inspect the impounded tractor-trailer as mandated

by agency policy.”); id. at ¶ 54 (alleging for the assault claim that Border Patrol Agents

“intentionally, knowingly, or recklessly failed to abide by a nondiscretionary CBP mandate by not

searching the inside compartments of the impounded tractor-trailer”); id. at ¶ 63 (alleging for the

false imprisonment claim that the Border Patrol Agents “who searched and impounded the

Kenworth tractor-trailer left Mr. Gomez Arellano inside the container of the tractor-trailer without



                                                 4
      Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 5 of 8



his consent”); id. at ¶ 71 (alleging for the intentional infliction of emotional distress claim that

“CBP employees acted intentionally or recklessly by refusing to abide by CBP manual mandates

to search and inventory every compartment in the tractor-trailer”)).

II.     Ramirez wrongly asserts that property that is initially detained and later seized by
        law enforcement does not fall within the scope of 28 U.S.C. § 2680(c).

        Citing to a Sixth Circuit decision, Kurinsky v. United States, 33 F.3d 594 (6th Cir. 1994),

Ramirez seemingly argues that § 2680(c) only applies to property that is initially “detained,” but that

at a “critical juncture” when the property is “seized,” the statute no longer has applicability. (Dkt. 24

at 6.) Kurinsky’s rationale was that §2680(c)’s use of “detention” rather than “seizure” must be read

as only applying to law enforcement officers engaged in activities with a nexus to the collection of

taxes or customs duties. The principal problem with this argument is that it is conflicts the Supreme

Court’s later decision in Ali v. Federal Bureau of Prisons, 552 U.S. 214 (2008), which held that §

2680(c) applies to all law enforcement officers. In Ali the Supreme Court noted that in 2000, Congress

amended § 2680(c) to preserve immunity for certain individuals who had their property forfeited. See

id. at 221-222. Yet, Congress restored sovereign immunity only “for certain seizures of property based

on any federal forfeiture law”—not for all “seizures” of property. Id. As one court has aptly recognized,

“if [§2680(c) was] limited to claims arising from temporary detention, it is unclear how a forfeiture

exception to the detention exception would ever apply since forfeiture ordinarily connotes the

permanent loss of property.” Davinci Aircraft, Inc. v. United States, No. 216CV05864CASJCX, 2017

WL 1520418, at *7 n.5 (C.D. Cal. Apr. 25, 2017), aff'd and remanded, ___ F.3d ___, 2019 WL

2439691 (9th Cir. June 12, 2019). Indeed, courts within the Fifth Circuit have repeatedly described

goods that have been “seized” as falling within § 2680(c). See, e.g., Jeanmarie, 242 F.3d at 604 (§

2680(c) applies to claims that “arose from the inspection, seizure or detention of goods”).




                                                   5
       Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 6 of 8




III.    Ramirez wrongly asserts that § 2680(c) does not apply to intentional tortious conduct
        involving persons.

        Ramirez next argues that § 2680(c) “applies to the “detention” of goods, not people.” (Dkt.

24 at 6.) Ramirez also argues that § 2680(c) does not apply to intentional torts. (Dkt. 24 at 11.)

These contentions are plainly contrary to Fifth Circuit law and can be swiftly rejected. See

Jeanmarie, 242 F.3d at 604 (“[N]otwithstanding the fact that intentional tort claims arising out of

arrests are not barred by § 2680(c), and are in fact permitted by § 2680(h), such claims are barred

by the [detention-of-goods] exception if the alleged torts arose from the inspection, seizure, or

detention of goods by a [law enforcement officer] because such claims involve conduct covered

by § 2680(c).”); see also Davila, 713 F.3d at 256 (“[E]ven intentional torts committed by law

enforcement officers are exempt from FTCA suits when such torts were committed during

circumstances that would warrant a detention-of-goods exception.”).

IV.     Ramirez wrongly asserts that the exception to § 2680(c) applies to her claims.

        In 2000, Congress passed the Civil Asset Forfeiture Reform Act (CAFRA) and, among

other things, “rewaived” the United States’ immunity for certain tort actions arising from law

enforcement detentions of property. But the CAFRA exception-to-the-exception only applies (i.e.,

sovereign immunity is waived) when all of the following four conditions are satisfied:

        (1) the property was seized for the purpose of forfeiture under any provision of
        Federal law providing for the forfeiture of property other than as a sentence
        imposed upon conviction of a criminal offense;
        (2) the interest of the claimant was not forfeited;
        (3) the interest of the claimant was not remitted or mitigated (if the property was
        subject to forfeiture); and
        (4) the claimant was not convicted of a crime for which the interest of the claimant
        in the property was subject to forfeiture under a Federal criminal forfeiture law.

28 U.S.C. § 2680(c)(1)-(4). To demonstrate a waiver of sovereign immunity for a claim arising

from law enforcement's detention of property, a plaintiff must satisfy the above four conditions.

                                                 6
      Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 7 of 8



       Ramirez has not met her burden of showing that § 2680(c)(1)-(4) applies to her case.

       The first condition requires that the property was “seized for the purpose of forfeiture.”

This phrase means that the property must be seized solely for the purpose of forfeiture. Foster v.

United States, 522 F.3d 1071, 1075 (9th Cir. 2008) (holding that the re-waiver under CAFRA

“applies only to property seized solely for the purpose of forfeiture”). In reaching this conclusion,

the Ninth Circuit relied on the rationale articulated in Kosak, 465 U.S. at 856, that the FTCA’s

waiver of sovereign immunity was not designed to impair “law enforcement officers' effectiveness

in carrying out the important purposes underlying the seizure and redirect their attention from the

possibility of danger in executing the search warrant to the possibility of civil damages.” Foster,

522 F.3d at 1078; Smoke Shop, LLC v. United States, 761 F.3d 779, 784 (7th Cir. 2014) (adopting

Foster’s sole-purpose test and agreeing that an alternative reading would “eviscerate” the FTCA's

detained-goods exception in the context of criminal investigations). Plaintiff’s amended complaint

does not even attempt to allege that the tractor-trailer was seized solely for the purpose of

forfeiture. Rather, because it is undisputed that the tractor-trailer was detained and later seized

pursuant to a lawful arrest for alien smuggling, and not solely for purposes of forfeiture, there is

no waiver of sovereign immunity under the FTCA.

       Perhaps more fundamentally, Ramirez’s case does not fall within this exception because

she is not a “claimant” who had an “interest” in the tractor-trailer. See 18 U.S.C. § 983(a)(4)(A)

(“[A]ny person claiming an interest in the seized property may file a claim asserting such person's

interest in the property . . . .”). Ramirez does not claim any interest in the tractor-trailer. Indeed,

her amended complaint alleges that the tractor-trailer was owned by Rigoberto Pompa-Garcia.

(Dkt. 14 at 4.)




                                                  7
     Case 2:18-cv-00446 Document 33 Filed on 06/27/19 in TXSD Page 8 of 8



       The Court need not consider the other requirements of § 2680(c)(1)-(4) since Ramirez

cannot meet these fundamental requirements of the exception.

                                CONCLUSION AND PRAYER

       For the foregoing reasons and reasons stated in the motion to dismiss, Defendant United

States respectfully requests that the Court dismiss Ramirez’s first amended complaint against the

United States.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney

                                              By:     s/ Lance Duke
                                                      Lance Duke
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 21949
                                                      Texas State Bar No. 00798157
                                                      800 N. Shoreline Blvd., Suite 500
                                                      Corpus Christi, TX 78401
                                                      Telephone: 361-888-3111
                                                      Facsimile: 361-888-3200



                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 27, 2019 I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which sends notice of electronic filing to all record counsel.

                                                      s/ Lance Duke
                                                      Lance Duke
                                                      Assistant United States Attorney




                                                 8
